Order and judgment, Supreme Court, New York County, entered September 11, 1979, dismissing an article 78 proceeding to annul a decision after fair hearing of the Commissioner of Social Services, unanimously affirmed, without costs. In its dispositive provisions, the decision after fair hearing of the New York State Department of Social Services sustained petitioner’s essential claim that it was improper for the agency to reduce petitioner’s grants by way of recoupment without giving him a prescribed *967notice of intent. The decision went on to say that the agency may reinstitute the recoupment after providing a notice of intent to do so. Petitioner’s concern is that the decision, although acknowledging the absence of the prescribed notice of intent, including a finding that petitioner had willfully failed to report receipt of Social Security benefits resulting in an overpayment of assistance. However, we think it clear that petitioner may raise any appropriate issue upon receipt of a notice of intent, including the issue resolved adversely to him in the decision here challenged, and that petitioner would be entitled to a full and fair consideration of all his contentions based on the evidence presented at any new hearing. Concur — Bims, J.P., Sandler, Ross and Bloom, JJ.